702 S.E.2d 602 (2010)
57 Va. App. 420
Demetrius Lamar FARMER, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 1694-08-3.
Court of Appeals of Virginia.
December 28, 2010.
Before Judges BEALES, POWELL and ALSTON.

Upon a Rehearing
On February 16, 2010, a panel of this Court granted appellant's petition for rehearing in this case and suspended the briefing schedule pending a decision of the Supreme Court of Virginia on the remand from the Supreme Court of the United States in Magruder v. Commonwealth, 275 Va. 283, 657 S.E.2d 113 (2008), vacated and remanded sub nom. Briscoe v. Virginia, 559 U.S. ___, 130 S.Ct. 1316, ___ L.Ed.2d ___ (2010).
On September 16, 2010, the Supreme Court of Virginia rendered its opinion in that matter, Cypress v. Commonwealth, 280 Va. 305, 699 S.E.2d 206 (2010), and on October 7, 2010, that Court's mandates were certified to this Court.
On October 8, 2010, this Court set a briefing schedule for the panel rehearing of this case.
On October 20, 2010, this Court granted the appellee's request to suspend the briefing schedule pending the Court's consideration of the Commonwealth's confession of error filed in this case on October 18, 2010.
Upon consideration of the said confession of error, and the Commonwealth's consent to reversal of that portion of the September 25, 2008 judgment of the trial court convicting the appellant of possession of cocaine (Circuit Court Record No. CR08-257), possession of a firearm while possessing drugs (Circuit Court Record No. CR08-258), and possession of marijuana, first offense (Circuit Court Record No. CR08-301), the opinion previously rendered by this Court on January 12, 2010 is withdrawn, the mandate entered on that date is vacated, the said convictions are reversed and annulled, and the case is remanded to the trial court for further proceedings consistent with this order.
The Court previously denied the petition for appeal in this case with regard to the appellant's conviction of possession of a firearm under age twenty-nine with prior juvenile convictions (Circuit Court No. CR08-259). Accordingly, this Court's decision in that regard is undisturbed by this order and remains in effect.
This order shall be published and certified to the trial court.